UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4259


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JULIAN QUEZADA, a/k/a Oswaldo Hernandez,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00330-JAB-1)


Submitted:    January 14, 2009              Decided:   January 28, 2009


Before WILKINSON and      TRAXLER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM OF TODD A. SMITH, Graham, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian Quezada appeals the sixty-five month sentence

imposed following his guilty plea to illegally reentering this

country after having been convicted of an aggravated felony and

deported, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).

Quezada’s attorney filed a brief in accordance with Anders v.

California,      386    U.S.    738     (1967),      certifying      there    are    no

meritorious       grounds       for      appeal,       but      questioning         the

reasonableness of Quezada’s sentence.                  Although advised of his

right to do so, Quezada has not filed a pro se supplemental

brief.    Finding no reversible error, we affirm.

            We first conclude Quezada’s sentence was reasonable.

As determined by the Supreme Court, “[r]egardless of whether the

sentence imposed is inside or outside the Guidelines range, the

appellate    court      must   review    the   sentence      under      an   abuse-of-

discretion standard.”          Gall v. United States, 128 S. Ct. 586,

597   (2007).          Appellate      courts   are     charged    with       reviewing

sentences for reasonableness.             Id. at 594, 597.             Reasonableness

review requires appellate consideration of both the procedural

and substantive reasonableness of a sentence.                 Id. at 597.

            In   determining       whether     a     sentence     is    procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s advisory Guidelines range.                          Id. at

596-97.     We must then consider whether the district court failed

                                          2
to    consider      the    18        U.S.C.       §   3553(a)     (2006)       factors    and    any

arguments presented by the parties, selected a sentence based on

“clearly erroneous facts,” or failed to sufficiently explain the

selected sentence.                   Id. at 597; United States v. Pauley, 511

F.3d       468,    473     (4th       Cir.     2007).            Finally,        we    review    the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances.’”                             Pauley, 511 F.3d at 473

(quoting Gall, 128 S. Ct. at 597).                               We afford sentences that

fall       within        the        properly          calculated        Guidelines       range    a

presumption         of    reasonableness,                 see   id.,    as    permitted    by    the

Supreme Court.            Rita v. United States, 551 U.S. 338, __, 127 S.

Ct. 2456, 2459, 2462 (2007).

              The        district         court           properly      calculated       Quezada’s

sentencing range under the Guidelines * and invited counsel to

make any relevant argument pursuant to the § 3553(a) sentencing

factors.          After hearing counsel’s arguments, permitting Quezada

the    opportunity             to    make     a       statement,        and    considering       the

§ 3553(a)         factors,          the   court       sentenced        Quezada    to    sixty-five

months’ imprisonment, in the middle of the applicable Guidelines

       *
        The district court calculated that Quezada’s total
adjusted offense level was twenty-one and that he had seven
criminal history points.     U.S. Sentencing Guidelines Manual
(“USSG”) §§ 2L1.2, 4A1.1 (2007).     Thus, with a category IV
criminal history, Quezada’s advisory Guidelines range was fifty-
seven to seventy-one months’ imprisonment.   USSG ch. 5, pt. A,
sentencing table.



                                                      3
range.     As our review of the record reveals no procedural or

substantive defect in Quezada’s sentence, he cannot overcome the

presumption       of    reasonableness         that      attaches     to     his    sentence.

Rita, 127 S. Ct. at 2459, 2462.

            In     accordance       with       Anders,        we     have     reviewed       the

entirety    of     the     record      and         found     no    meritorious         issues.

Accordingly,       we    affirm     the    district          court’s        judgment.         We

require that counsel inform Quezada, in writing, of the right to

petition    the    Supreme      Court     of       the   United      States      for   further

review.     If     Quezada      requests       that      a   petition       be     filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this      court      for     leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Quezada.            We dispense with oral argument because

the facts and legal contentions are adequately set forth in the

materials    before       the   court      and       argument      would      not      aid   the

decisional process.

                                                                                       AFFIRMED




                                               4